Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective as of July 2, 2007 (the
“Effective Date”), by and between Great Lakes Dredge & Dock Corporation (the
“Company”), and Richard M. Lowry (the “Executive”).

WHEREAS, the Company currently employs the Executive as its Executive Vice
President and Chief Operating Officer, and the Company desires to continue to
employ the Executive as its Executive Vice President and Chief Operating
Officer; and

WHEREAS, the Company and the Executive have reached agreement concerning the
terms and conditions of his employment and wish to formalize that agreement;

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

1.             Employment.  The Company hereby employs the Executive and the
Executive hereby accepts employment with the Company as Executive Vice President
and Chief Operating Officer.  During the Term (as hereinafter defined),
Executive will have the title, status and duties of Executive Vice President and
Chief Operating Officer and will report directly to the Company’s President and
Chief Executive Officer.  The Executive’s principal office will be at the
principal executive offices of the Company in Oak Brook, Illinois.

2.             Term of Employment.  Unless sooner terminated by either party in
accordance with the provisions of this Agreement, the term of employment
(“Term”) will commence on the Effective Date, and will continue thereafter until
the third one-year anniversary of the Effective Date; provided that, on the
third anniversary of the Effective Date and on each subsequent annual
anniversary thereafter (each, an “Extension Date”), the Term will be
automatically extended by twelve (12) months, unless the Executive or the
Company gives the other written notice at least ninety (90) days in advance of
an Extension Date that such automatic renewal will cease.  Unless otherwise
provided in this Agreement or mutually agreed by the Company and the Executive,
all of the terms and conditions of this Agreement will continue in full force
and effect throughout the Term and, with respect to those terms and conditions
that apply after the Term, after the Term.

3.             Duties.  During the Term:

(a)           The Executive will perform duties assigned by the Company’s
President and Chief Executive Officer, from time to time; provided that the
Executive will not be assigned tasks inconsistent with those of Executive Vice
President and Chief Operating Officer.

(b)           The Executive will devote his full time and best efforts, talents,
knowledge and experience to serving as the Company’s Executive Vice President
and Chief Operating Officer.  However, the Executive may devote reasonable time
to activities such as supervision of personal investments and activities
involving professional, charitable, educational, religious and similar types of
activities, speaking engagements and membership on other boards of directors,
provided such activities do


--------------------------------------------------------------------------------


not interfere in any material way with the business of the Company; provided
that, the Executive cannot serve on the board of directors of more than one
publicly-traded company without the written consent of the Company’s board of
directors (the “Board”).  The time involved in such activities will not be
treated as vacation time.  The Executive will be entitled to keep any amounts
paid to him in connection with such activities (e.g., director fees and
honoraria).

(c)           The Executive will perform his duties diligently and competently
and will act in conformity with Company’s written and oral policies and within
the limits, budgets and business plans set by the Company.  The Executive will
at all times during the Term strictly adhere to and obey all of the rules and
regulations in effect from time to time relating to the conduct of executives of
the Company.  Except as provided in (b) above, the Executive will not engage in
consulting work or any trade or business for his own account or for or on behalf
of any other person, firm or company that competes, conflicts or interferes with
the performance of his duties hereunder in any material way.

(d)           The Executive agrees to serve without additional compensation as
an officer and director of any of the Company’s subsidiaries and agrees that any
amounts received from such corporation may be offset against the amounts due
hereunder.

4.             Compensation and Benefits.  During Executive’s employment
hereunder, Company will provide to Executive, and Executive will accept from
Company as full compensation for Executive’s services hereunder, compensation
and benefits as follows:

(a)           Base Salary.  The Company will pay the Executive at an annual base
salary (“Base Salary”) of four hundred sixteen thousand dollars ($416,000).  The
Board, or such committee of the Board as is responsible for setting the
compensation of senior executive officers, will review the Executive’s
performance and Base Salary annually in January of each year, and determine
whether to adjust the Executive’s Base Salary on a prospective basis.  The first
review will be in January 2008.  Such adjusted annual salary then will become
the Executive’s “Base Salary” for all purposes of this Agreement.  The
Executive’s annual Base Salary will not be reduced below the Base Salary then in
effect without the Executive’s consent.  The Company will pay the Executive’s
Base Salary according to payroll practices in effect for all senior executive
officers of the Company.

(b)           Incentive Compensation.  The Executive will be eligible to
participate in any annual performance bonus plans and long-term incentive plans
established or maintained by the Company for its senior executive officers,
including, but not limited to, the Annual Cash Bonus Plan or such similar or
successor plans as the Company may establish.  Any bonus earned by the Executive
will be paid in accordance with the Company’s standard practice, but in any
event no later than 2.5 months after the end of the calendar year in which the
Eligibility Date occurs.

(c)           Equity Compensation.  The Executive will be eligible to
participate in any equity-based compensation plans established or maintained by
the Company for its senior executive officers.

2

 


--------------------------------------------------------------------------------


(d)           Employee Benefit Plans.  The Executive will be eligible to
participate on substantially the same basis as the Company’s other senior
executive officers in any employee benefit plans offered by the Company
including, without limitation, the Company’s 401(k) Lost Benefit Plan (or any
successor thereto), medical, dental, short-term and long-term disability, life,
pension, profit sharing and nonqualified deferred compensation arrangements. 
The Company reserves the right to modify, suspend or discontinue any and all of
the plans, practices, policies and programs at any time without recourse by the
Executive, so long as Company takes such action generally with respect to other
similarly situated senior executive officers.

(e)           Business Expenses.  The Company will reimburse the Executive for
all reasonable and necessary business expenses incurred in the performance of
services with the Company, according to Company’s policies and upon Executive’s
presentation of an itemized written statement and such verification as the
Company may require.

(f)            Vacation.  The Executive will be entitled to vacation in
accordance with the Company’s vacation policy for senior executive officers, but
in no event less than four (4) weeks per calendar year.  Unused vacation will be
carried over for a period not in excess of twelve (12) months.

5.             Payments on Termination of Employment.

(a)           Termination of Employment for any Reason.  The Company will pay or
provide the following upon the Executive’s termination of employment for any
reason:

(i)            Earned but unpaid Base Salary through the date of termination;

(ii)           Any annual incentive bonus, or other form of incentive
compensation, for which the performance measurement period has ended and the
Executive has become eligible in accordance with paragraph 4(b), but which is
unpaid at the time of termination;

(iii)          Any accrued but unpaid vacation;

(iv)          Any amounts payable under any of the Company’s executive benefit
plans (other than any severance or termination pay plan) in accordance with the
terms of those plans, except as may be required under Code Section 401(a)(13);

(v)           Unreimbursed business expenses incurred by the Executive on the
Company’s behalf; and

(vi)          Continued coverage under the Company’s group health plan for the
Executive during the COBRA continuation period; provided the Executive pays the
applicable COBRA rate for such continued coverage.

(b)             Voluntary Termination of Employment for Other Than Good Reason. 
In addition to the amounts determined under paragraph 5(a) above, if the
Executive voluntarily terminates employment for other than Good Reason, then in
addition to the

3

 


--------------------------------------------------------------------------------


amounts determined under (a) above, the Executive will be entitled to a pro rata
portion of the target bonus under the Company’s annual incentive plan for the
year in which such termination occurs.

(c)             Termination of Employment for Death or Disability.  In addition
to the amounts determined under paragraph 5(a) above, if the Executive’s
termination of employment occurs by reason of death or Disability, the Executive
(or his estate) will receive a pro rata portion of any bonus payable under the
Company’s annual incentive plan for the year in which such termination occurs
determined based on the highest of (i) the actual annual bonus paid for the
fiscal year immediately preceding such termination, (ii) the target bonus for
the fiscal year in which such termination occurs, or (iii) the actual bonus
attained for the fiscal year in which such termination occurs.  For purposes of
this Agreement, “Disability” means the Executive’s long-term disability as
defined under the Company’s long-term disability plan, or if the Executive is
not covered by a long-term disability plan sponsored by the Company, the
Executive’s inability to engage in any substantial gainful activity by reason of
any medically-determined physical or mental impairment that can be expected to
result in death or to be of long-continued and indefinite duration.

(d)             Termination by the Company Without Cause, or Voluntary
Termination by the Executive for Good Reason.  If the Company terminates the
Executive’s employment other than for Cause, or the Executive voluntarily
terminates his employment for Good Reason, in addition to the benefits payable
under paragraph 5(a), the Company will pay the following amounts and provide the
following benefits:

(i)            A lump sum amount equal to two (2.0) multiplied by the sum of the
Executive’s Base Salary and Annual Bonus.  For this purpose, “Annual Bonus” will
be determined as the highest of (i) the actual bonus paid for the fiscal year
immediately preceding such termination, (ii) the target bonus for the fiscal
year in which such termination occurs, or (iii) the actual bonus attained for
the fiscal year in which such termination occurs.

(ii)           Continued coverage under the Company’s medical, dental, life,
disability, 401(k), profit sharing and other executive benefit plans through the
24 month anniversary of the date that Executive’s employment was terminated, at
the same cost to the Executive as in effect on the date of the Executive’s
termination.  If the Company determines that the Executive cannot participate in
any benefit plan because he is not actively performing services for the Company,
the Company may provide such benefits under an alternate arrangement, such as
through the purchase of an individual insurance policy that provides similar
benefits or, if applicable, through a nonqualified pension or profit sharing
plan.  The amount of such continued coverage will be determined, if applicable,
by adding 24 additional months of age and service to the Executive’s actual age
and service as of the Executive’s termination date and as if the Executive
earned compensation during such 24-month period at the rate in effect during the
12-month period immediately preceding her termination date.  To the extent that
the Executive’s compensation is necessary for determining the amount of any such
continued coverage or benefits, such compensation (Base Salary and annual

4

 


--------------------------------------------------------------------------------


bonus) through the end of the Term will be at the highest rate in effect during
the 12-month period immediately preceding the Executive’s termination of
employment.

(iii)          Obtain professional outplacement services for the Executive, at
the Company’s expense, to be performed by a nationally recognized outplacement
firm selected by the Executive.

(iv)          The 24-month period of benefit continuation following the date of
termination will count for purposes of determining the Executive’s age and
service with the Company with respect to (A) eligibility, vesting and the amount
of benefits under the Company’s executive benefit plans, and (B) the vesting of
any outstanding stock options, restricted stock or other equity-based
compensation awards.

Prior to receiving any payment, coverage or benefit as provided in this
paragraph 5(d), the Executive will execute and deliver to the Company a valid
General Release Agreement in the form prepared by the Company.  For purposes of
this Agreement, delivery of a notice of non-renewal of the Term by the Company
will be considered a termination without Cause effective as of the date that the
Term expires as a result of the notice of non-renewal.

(e)           Good Reason.  For purposes of this Agreement, “Good Reason” will
mean the occurrence of any of the following without the Executive’s consent: 
(i) a material reduction or a material adverse alteration in the nature of the
Executive’s position, responsibilities or authorities or the assigning duties to
the Executive that are materially inconsistent with those of the position of
Executive Vice President and Chief Operating Officer for similar companies in
similar industries (except to the extent the Company promotes the Executive to a
higher executive position); (ii) the Executive’s becoming the holder of a lesser
office or title than that previously held or requiring the Executive to report
to other than the Company’s Chief Executive Officer; (iii) any material breach
of this Agreement by the Company which causes an adverse change to the terms and
conditions of the Executive’s employment; (iv) the Company requires the
Executive to relocate his principal business office to a location not within
fifty (50) miles of the Company’s principal business office located in Oak
Brook, Illinois; or (v) any reduction in the aggregate of the Executive’s bonus
opportunity, salary and benefits, other than a reduction in bonus opportunity or
benefits generally applicable to executive employees.  In no event will a
resignation be deemed to occur for “Good Reason” unless the Executive provides
notice to the Company, and such resignation occurs, within 90 days after the
event or condition giving rise thereto.  Upon receiving notice from the
Executive, the Company shall have a period of thirty (30) days during which it
may remedy the event or condition.

(f)            Cause.  For purposes of this Agreement, “Cause” will mean:  (i)
the Executive’s willful and continued failure to substantially perform his
material duties as an executive of the Company (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Executive by the Board,
(ii) the Executive’s willful misconduct, which is

5

 


--------------------------------------------------------------------------------


demonstrably and materially injurious to the Company, monetarily or otherwise,
(iii) the Executive’s engaging in egregious misconduct involving serious moral
turpitude to the extent that his creditability and reputation no longer conforms
to the standard of senior executive officers of the Company (iv) the Executive’s
conviction of, or plea of guilty or nolo contendere to, a felony, (v) the
Executive’s material breach of a material written policy of the Company, (vi)
the Executive’s failure to reasonably cooperate with any audit or investigation
involving the Company or its business practices; or (vii) the Executive’s
material breach of this Agreement.  The Board must give the Executive at least
thirty (30) days written notice of its intent to terminate him for Cause,
specifying the act(s) or omission(s) alleged to justify the for Cause
termination, and an opportunity to cure such act(s) or omission(s), where
feasible, within the thirty (30) day period.  In addition, the Executive’s
employment will be deemed to have terminated for Cause if, after the Executive’s
employment has terminated, facts and circumstances are discovered that would
have justified a termination for Cause.  For purposes of this Agreement, no act
or failure to act on the Executive’s part will be considered “knowing” or
“willful” unless it is done, or omitted to be done, by him in bad faith or
without reasonable belief that his action or omission was in the best interests
of the Company.  Any act, or failure to act, based upon authority given pursuant
to a resolution duly of the Board or based upon the advice of counsel for the
Company will be conclusively presumed to be done, or omitted to be done, in good
faith and in the best interests of the Company.  In no event will a termination
be deemed to occur for “Cause” unless such termination occurs within 90 days
after the Board becomes aware of the circumstance or event giving rise thereto.

(g)           Timing of Payments.  All payments described above will be made in
a lump sum cash payment as soon as practicable (but in no event more than 10
days) following the Executive’s termination of employment or in the case of the
portion of any payment attributable to the Annual Bonus pursuant to paragraph
5(d)(i) within 10 days after the Annual Bonus is determined; provided that the
portion payments pursuant to paragraph 5(d)(i) that are attributable to salary
will be paid in equal installments during the 24 month period after termination
in accordance with the Company’s normal payroll practices.

(h)           Removal from any Boards and Positions.  If the Executive’s
employment is terminated for any reason under this Agreement, this Agreement
will constitute his resignation from (i) if a member, the Board or board of
directors of any Affiliate or any other board to which he has been appointed or
nominated by or on behalf of the Company, (ii) any position with the Company or
any Affiliate, including, but not limited to, as an officer of the Company or
any of its Affiliates, and (iii) any fiduciary positions with respect to the
Company’s benefit plans.

6.             Change in Control.

(a)           Payments and Benefits Upon Termination After a Change in Control. 
If within two years after a Change in Control (as defined below), the Company
terminates the Executive’s employment other than for Cause, or the Executive
voluntarily terminates his employment for Good Reason, the Company will provide
the following payments and benefits to the Executive, in lieu of those payments
and benefits provided under

6

 


--------------------------------------------------------------------------------


paragraphs 5(c) or (d) above, but in addition to the amounts payable under
paragraph 5(a) above:

(i)            Two and one-half (2.5) multiplied by the Executive’s Base Salary
as in effect on the date of the Executive’s termination of employment.

(ii)           Two and one-half (2.5) multiplied by the Annual Bonus.

(iii)          Continued coverage for a period of 30 months from the Executive’s
termination under the Company’s medical, dental, life, disability, 401(k),
profit sharing, and other executive benefit plans, at the same cost to the
Executive as in effect on the date of the Change in Control (or, if lower, as in
effect at any time thereafter).  If the Company determines that the Executive
cannot participate in any benefit plan because he is not actively performing
services for the Company, the Company may provide such benefits under an
alternate arrangement, such as through the purchase of an individual insurance
policy that provides similar benefits or, if applicable, through a nonqualified
pension or profit sharing plan.  The amount of such continued coverage will be
determined, if applicable, by adding 30 additional months of age and service to
the Executive’s actual age and service as of the Executive’s termination date
and as if the Executive earned compensation during such 30-month period at the
rate in effect during the 12-month period immediately preceding his termination
date.  The Executive’s eligibility for any retiree medical or life coverage
following such termination date will also be determined by adding 30 additional
months of age and service to the Executive’s actual age and service as of the
termination date.

(iv)          Obtain professional outplacement services for the Executive, at
the Company’s expense, to be performed by a nationally recognized outplacement
firm selected by the Executive.

(v)           The 24-month period of benefit continuation following the date of
termination will count for purposes of determining the Executive’s age and
service with the Company with respect to (A) eligibility, vesting and the amount
of benefits under the Company’s executive benefit plans, and (B) the vesting of
any outstanding stock options, restricted stock or other equity-based
compensation awards.

(b)           Timing of Payment.  All payments under paragraphs (a)(i), (ii) and
(iv) above, and paragraph (c) below, will be made in a lump sum cash payment as
soon as practicable, but in no event more than 10 days after the Executive’s
termination of employment (or the date of the Change in Control, if
applicable).  If the total amount of bonus is not determinable on that date, the
Company will pay the amount of bonus that is determinable, and will pay the
remainder in a lump sum cash payment within 10 days of the date that annual
performance results are finalized.

(c)           [Intentionally Omitted]

7

 


--------------------------------------------------------------------------------


(d)           Definition of Change in Control.  For purposes of the Agreement, a
“Change in Control” of the Company will be deemed to occur as of the first day
that any one or more of the following conditions is satisfied:

(i)            The “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing more than twenty-five percent (25%) of the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Company Voting Securities”) is accumulated,
held or acquired by a Person (as defined in Section 3(a)(9) of the Exchange Act,
as modified, and used in Sections 13(d) and 14(d) thereof) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, holders of capital stock of the Company as of the
date hereof or an affiliate thereof, any corporation owned, directly or
indirectly, by the Company’s stockholders in substantially the same proportions
as their ownership of stock of the Company); provided, however that any
acquisition from the Company or any acquisition pursuant to a transaction that
complies with clauses (A), (B) and (C) of subparagraph (iii) of this paragraph
will not be a Change in Control under this subparagraph (i), and provided
further, that immediately prior to such accumulation, holding or acquisition,
such Person was not a direct or indirect beneficial owner of twenty-five percent
(25%) or more of the Company Voting Securities; or

(ii)           Individuals who, as of the date of the Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors; or

(iii)          Consummation by the Company of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination:  (A) more than 60% of the combined voting power of then
outstanding voting securities entitled to vote generally in the election of
directors of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, a corporation that as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries (the
“Parent Corporation”), is represented, directly or indirectly by Company Voting
Securities outstanding immediately prior to such Business Combination (or, if
applicable, is represented

8

 


--------------------------------------------------------------------------------


by shares into which such Company Voting Securities were converted pursuant to
such Business Combination), and such voting power among the holders thereof is
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Company Voting Securities, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv)          Approval by the Company’s stockholders of a complete liquidation
or dissolution of the Company.

However, in no event will a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group that
consummates the Change in Control transaction.  The Executive will be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing company or group (except: 
(i) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group that is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors;
provided that, for purposes of the foregoing, participation as a management
investor in such purchasing company will not be deemed to be within the
exceptions provided for in (i) and (ii)).

(e)           General Release.  Prior to receiving any payment, coverage or
benefit as provided in this Section 6, the Executive will execute and deliver to
the Company a valid General Release Agreement in the form prepared by the
Company and delivered to the Executive within five (5) business days of the
Executive’s termination of employment.

7.             Nondisclosure of Confidential Information; Non-Competition.

(a)           The Executive will not, without the prior written consent of the
Company, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information pertaining
to the business of the Company, except (i) while employed by the Company, in the
business of and for the benefit of the Company, or (ii) when required to do so
by a court of competent jurisdiction or an individual duly appointed thereby, by
any administrative body or legislative body (including a committee thereof)
having supervisory authority over the business of the Company, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Executive to divulge, disclose or make accessible such
information.  For purposes of this paragraph 7(a), “Confidential Information”
will

9

 


--------------------------------------------------------------------------------


mean non-public information concerning the financial data, strategic business
plans, product development (or other proprietary product data), customer lists,
marketing plans and other non-public, proprietary and confidential information
of the Company and its subsidiaries that is not otherwise available to the
public; provided, however, that Confidential Information will also include any
information of the type herein described which has become publicly available
through any breach of fiduciary duty.

(b)           During the period of his employment hereunder and for a period of
24 months thereafter (or, if such termination, arises in circumstances where
Executive is entitled to payments pursuant to paragraph 6(a) hereof, during the
period of his employment hereunder and for a period of 30 months thereafter),
the Executive agrees that, without the prior written consent of the Company, he
will not, directly or indirectly, either as principal, manager, agent,
consultant, officer, stockholder, partner, investor, lender or employee or in
any other capacity, carry on, be engaged in or have any financial interest in,
any business which is in material competition with the business of the Company
and/or its affiliates.

(c)           For purposes of this Section 7, a business will be deemed to be in
competition with the Company if it is principally involved in the purchase, sale
or other dealing in any property or  the rendering of any service purchased,
sold, dealt in or rendered by the Company and/or its affiliates as a material
part of the business of the Company and/or its affiliates within the same
geographic areas in which the Company and/or its affiliates principally effect
such purchases, sales or dealings or render such services.  Nothing in this
Section 7 will be construed so as to preclude the Executive from (i) investing
in any publicly held company provided Executive’s beneficial ownership of any
class of such company’s securities does not exceed 3% of the outstanding
securities of such class.

(d)           The Executive and the Company agree that this covenant not to
compete is a reasonable covenant under the circumstances, and further agree that
if in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court will have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court will appear not reasonable and to enforce the remainder of the covenant as
so amended.  Executive agrees that any breach of the covenants contained in this
Section 7 would irreparably injure the Company.  Accordingly, the Company may,
in addition to pursuing any other remedies it may have in law or in equity,
obtain an injunction against Executive from any court having jurisdiction over
the matter, restraining any further violation of this Agreement by the
Executive.

(e)           Survival.  The provisions set forth in this Section will, as
noted, survive termination of this Agreement.

8.             Indemnification and Insurance.  The Company will indemnify the
Executive in accordance with the Company’s Certificate of Incorporation and
Bylaws in the event he is made or threatened to be made a party to any action,
suit, or proceeding, whether criminal, civil, administrative or investigative,
by reason of the fact that he is or was a director, officer,

10

 


--------------------------------------------------------------------------------


or employee of the Company and its Affiliates, or serves any other enterprise as
a director, officer, or employee at the request of the Company.  While employed
by the Company and Affiliates and for six years thereafter, the Company will
maintain the Executive as an insured party on all directors’ and officers’
insurance maintained by the Company for the benefit of its directors and
officers on at least the same basis as all other covered individuals with
respect to time periods where Executive served as an employee of the Company and
its Affiliates; provided that, for the avoidance of doubt, the Company will be
entitled to satisfy its obligations pursuant to this sentence through purchase
of a “tail policy” that includes Executive’s employment with the Company and its
Subsidiaries.


9.             SECTION 409A.  PAYMENTS UNDER SECTIONS 5 AND 6 ARE INTENDED TO
QUALIFY AS SHORT-TERM DEFERRALS.  HOWEVER, IF THE COMPANY REASONABLY DETERMINES
THAT A PAYMENT UNDER PARAGRAPHS 5(D) OR 6(A) ABOVE DOES NOT QUALIFY AS A
SHORT-TERM DEFERRAL UNDER CODE SECTION 409A AND TREAS. REG. §1.409A-1(B)(4) (OR
ANY SIMILAR OR SUCCESSOR PROVISIONS), AND THE EXECUTIVE IS A SPECIFIED EMPLOYEE
AS OF THE DATE OF TERMINATION, DISTRIBUTIONS TO THE EXECUTIVE MAY NOT BE MADE
BEFORE THE DATE THAT IS SIX MONTHS AFTER THE DATE OF THE DATE OF TERMINATION OR,
IF EARLIER, THE DATE OF THE EXECUTIVE’S DEATH (THE “SIX-MONTH DELAY RULE”). 
PAYMENTS TO WHICH THE EXECUTIVE WOULD OTHERWISE BE ENTITLED DURING THE FIRST SIX
MONTHS FOLLOWING THE DATE OF TERMINATION (THE “SIX-MONTH DELAY”) WILL BE
ACCUMULATED AND PAID ON THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF
TERMINATION.  NOTWITHSTANDING THE SIX-MONTH DELAY RULE SET FORTH IN SECTION 9:

(a)           To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(iii) (or any similar or successor provisions), during the
first month of the Six-Month Delay, the Company will pay the Executive an amount
equal to the lesser of (i) the total lump sum severance provided under
paragraphs 5(d) or 6(a) above, or (ii) two times the lesser of (A) the maximum
amount that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the date of termination occurs, and (B)
the sum of the Executive’s annualized compensation based upon the annual rate of
pay for services provided to the Company for the taxable year of the Executive
preceding the taxable year of the Executive in which the Executive’s date of
termination occurs (adjusted for any increase during that year that was expected
to continue indefinitely if the Executive had not had a date of termination);
provided that amounts paid under this sentence will count toward, and will not
be in addition to, the total payment amount required to be made to the Executive
by the Company under paragraph 5(d) or 6(a) above.

(b)           To the maximum extent permitted under Code Section 409A and Treas.
Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10)-days of the date of termination, the Company will pay the Executive an
amount equal to the applicable dollar amount under Code Section 402(g)(1)(B) for
the year in which the date of termination occurs; provided that the amount paid
under this sentence will count toward, and will not be in addition to, the total
payment amount required to be made to the Executive by the Company under
paragraph 5(d) or 6(a).

(c)           In the event that the Company’s independent registered public
accounting firm or the Internal Revenue Service determines that any payment,
coverage or benefit due or owing to the Executive pursuant to this Agreement is
subject to the excise tax imposed by Code Section 409A or any successor
provision thereof or any interest or penalties, including interest imposed under
Code Section 409(A)(1)(B)(i)(I), incurred by

11

 


--------------------------------------------------------------------------------


the Executive as a result of the application of such provision, the Company
agrees to cooperate with Executive to execute any amendment to the provisions
hereof reasonably necessary but only (i) to the minimum extent necessary to
avoid application of such tax and (ii) to the extent that the Company would not,
as a result, suffer any adverse consequences (including, without limitation,
accelerating the payment or provision of any benefit described herein).


FOR PURPOSES OF THIS AGREEMENT, “SPECIFIED EMPLOYEE” HAS THE MEANING GIVEN THAT
TERM IN CODE SECTION 409A AND TREAS. REG. 1.409A-1(C)(I) (OR ANY SIMILAR OR
SUCCESSOR PROVISIONS).  THE COMPANY’S “SPECIFIED EMPLOYEE IDENTIFICATION DATE”
(AS DESCRIBED IN TREAS. REG. 1.409A-1(C)(I)(3)) WILL BE DECEMBER 31 OF EACH
YEAR, AND THE COMPANY’S “SPECIFIED EMPLOYEE EFFECTIVE DATE” (AS DESCRIBED IN
TREAS. REG. 1.409A-1(C)(I)(4) OR ANY SIMILAR OR SUCCESSOR PROVISIONS) WILL BE
FEBRUARY 1 OF EACH SUCCEEDING YEAR.

10.           Miscellaneous.

(a)           Assignment; Successors.  This Agreement will be binding upon and
inure to the benefit of the heirs and representatives of Executive and the
assigns and successors of the Company, but neither this Agreement nor any rights
hereunder will be assignable or otherwise subject to hypothecation by Executive
(except by will or by operation of the laws of intestate succession) or by the
Company, except that the Company may assign this Agreement to any successor
(whether by merger, purchase or otherwise) to all or substantially all of the
stock, assets or businesses of the Company.

(b)           Interpretation and Forum for Disputes.  The laws of the State of
Illinois will govern the validity, interpretation, construction and performance
of this Agreement, without regard to the conflict of laws principles thereof. 
Any action or proceeding against the parties relating in any way to this
Agreement or the Executive’s employment (a “Dispute”) must be brought and
enforced in the courts of Cook County, Illinois or the Northern District of
Illinois, and the parties irrevocably (i) submit to the jurisdiction of such
courts in respect of any such action or proceeding and (ii) waive any right to a
trial by jury of any Dispute.

(c)           Withholding.  The Company may withhold from any payment that it is
required to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.

(d)           Amendment or Termination.  This Agreement may be amended at any
time by written agreement between the Company and the Executive.

(e)           Notices.  Notices given pursuant to this Agreement will be in
writing and will be deemed received when personally delivered, or on the date of
written confirmation of receipt by (i) overnight carrier, (ii) telecopy, (iii)
registered or certified mail, return receipt requested, addressee only, postage
prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery.  Notice to the Company will be directed to:

12

 


--------------------------------------------------------------------------------


Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, Illinois  60523

Attention: General Counsel

The Company may change the person and/or address to whom the Executive must give
notice under this paragraph by giving the Executive written notice of such
change, in accordance with the procedures described above.  Notices to or with
respect to the Executive will be directed to the Executive, or to the
Executive’s executors, personal representatives or distributees, if the
Executive is deceased, or the assignees of the Executive, at the Executive’s
home address on the records of the Company.

(f)            Severability.  If any provisions of this Agreement will be found
invalid or unenforceable by a court of competent jurisdiction, in whole or in
part, then it is the parties’ mutual desire that such court modify such
provision(s) to the extent and in the manner necessary to render the same valid
and enforceable, and this Agreement will be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.

(g)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and the Executive and supersedes all prior
agreements and understandings, written or oral, relating to the subject matter
hereof, including the Employment Agreement made as of January 1, 1992, by and
between  the Executive and Great Lakes Holdings Corporation.  Nothing in this
Agreement will limit or amend any rights or obligations of Executive under the
Company’s Management Equity Agreement.

(h)           No Waiver.  No failure or delay by the Company or the Executive in
enforcing or exercising any right or remedy hereunder will operate as a waiver
thereof.  No modification, amendment or waiver of this Agreement or consent to
any departure by the Executive from any of the terms or conditions thereof, will
be effective unless in writing and signed by the Chairman of the Company’s
Board.  Any such waiver or consent will be effective only in the specific
instance and for the purpose for which given.

(i)            Effect on Other Obligations.  Payments and benefits herein
provided to be paid to the Executive by the Company will be made without regard
to and in addition to any other payments or benefits required to be paid the
Executive at any time hereafter under the terms of any other agreement between
the Executive and the Company (it being understood and agreed that the Executive
will not be entitled to severance or termination benefits in addition to those
provided herein under any severance or termination plan of the Company or its
affiliates).  No payments or benefits provided the Executive hereunder will be
reduced by any amount the Executive may earn or receive from employment with
another employer or from any other source without violation of this Agreement. 
In no event will the Executive be obliged to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement.

13

 


--------------------------------------------------------------------------------


(j)            Survival.  All Sections of this Agreement survive beyond the Term
except as otherwise specifically stated.

(k)           Section 409A Compliance.  Notwithstanding any provision of this
Agreement to the contrary, this Agreement is intended to be exempt from or, in
the alternative, comply with Code Section 409A and the interpretive guidance
thereunder, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions.  The Agreement shall be
construed and interpreted in accordance with such intent.

(l)            Headings.  The headings in this Agreement are for convenience of
reference only and will not limit or otherwise affect the meaning thereof.

(m)          Counterparts.  The parties may execute this Agreement in one or
more counterparts (including by facsimile or electronic transmission), all of
which together will constitute but one Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

GREAT LAKES DREDGE & DOCK CORPORATION

 

 

 

By:

/s/ Richard M. Lowry

 

Its:

Executive VP & COO

 

 

 

 

Richard M. Lowry

 

14

 


--------------------------------------------------------------------------------